Case: 18-30125      Document: 00514676701         Page: 1    Date Filed: 10/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                    No. 18-30125
                                                                             Fifth Circuit

                                                                           FILED
                                 Conference Calendar                 October 10, 2018
                                                                      Lyle W. Cayce
UNITED STATES OF AMERICA,                                                  Clerk


                                                 Plaintiff-Appellee

v.

DAMIEN EDWARD JAMES VICTOR, also known as Gus,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-320-3


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Damien Edward
James Victor has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Victor has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30125    Document: 00514676701     Page: 2   Date Filed: 10/10/2018


                                 No. 18-30125

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2